Citation Nr: 9902379	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on unemployability by 
reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veterans claim of 
entitlement to a total rating based on unemployability by 
reason of service-connected disabilities.


REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities, and that he is therefore 
entitled to a total rating based on unemployability by reason 
of his service-connected disabilities.  A review of the 
record, however, discloses that additional development is 
needed prior to adjudication by the Board.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veterans claim is fairly 
adjudicated. 

The law provides that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (1998).  Consideration may be given to a 
veterans level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1998).

In this case, the veteran asserts that he is unable to secure 
or maintain gainful employment as a result of his service-
connected disabilities.  In particular, service connection is 
currently in effect for residuals of fractures of the left 
distal tibia and fibula and of the metatarsals and distal 
phalanges of the fourth and fifth toes of the left foot, with 
sensory defect with one-half inch shortening of the left 
foot, rated as 40 percent disabling; chronic low back pain, 
rated as 10 percent disabling; and osteomyelitis of the left 
leg, rated as noncompensably (zero percent) disabling.  Thus, 
the combined schedular evaluation is 50 percent.  See 
38 C.F.R. § 4.25, Table I (1998). 

Initially, the Board notes that several service-connected 
disabilities which appear to cause separate functional 
impairments have been grouped together rather than assigned 
individual ratings.  The veteran is currently service 
connected for residuals of fractures of the left distal tibia 
and fibula and of the metatarsals and distal phalanges of the 
fourth and fifth toes of the left foot, with sensory defect 
with one-half inch shortening of the left foot.  This 
disability has been assigned a single combined rating of 40 
percent, notwithstanding separate functional impairments of 
the left foot and left leg.  As separate ratings are required 
where there are separate functional impairments, the Board 
finds that the RO should be given the initial opportunity to 
determine whether these disorders should be set out from one 
another, and if so, what ratings are appropriate.  See 
generally, Esteban v. Brown, 6 Vet. App. 259 (1994).

The record indicates that the veteran is currently 
unemployed.  However, the record is unclear as to whether the 
veteran is unable to secure or follow a substantially gainful 
occupation, and if so, whether this is due solely to 
impairment resulting from his service-connected disabilities, 
as opposed to his nonservice-connected disabilities.  On the 
one hand, a letter from Wellston Medical Center dated in 
November 1996 states that the veteran is disabled and unable 
to work due to back problems and disability due to Agent 
Orange exposure.  The Board notes, however, that although the 
veteran is currently service-connected for chronic low back 
pain, service connection was recently denied for conditions 
of the nerves, the eyes and the skin, claimed as secondary to 
Agent Orange exposure.  The veteran also suffers from a left 
shoulder disability which has not been service connected.  

Therefore, the Board finds that the issue concerning the 
veterans inability to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities may only be resolved by 
complete and more definitive medical pronouncement as to 
whether the veterans current service-connected disabilities 
render him unemployable.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate examination by the VA in 
order to determine whether he is unable 
to secure and or follow a substantially 
gainful occupation due solely to 
impairment resulting from his service-
connected disabilities, which include 
residuals of fractures of the left 
distal tibia and fibula, residuals of 
fractures of the metatarsals and distal 
phalanges of the fourth and fifth toes 
of the left foot, and osteomyelitis of 
the left leg.  In this respect, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veterans 
service-connected disabilities render 
him unable to secure or follow a 
substantially gainful occupation, as 
opposed to any nonservice-connected 
disabilities identified during 
examination, including degenerative 
arthritis of the left shoulder, 
conditions of the nerves, the eyes and 
the skin, and multiple sclerosis.  The 
examiner is requested to review the 
relevant evidence contained in the 
claims file prior to rendering an 
opinion.  A complete rationale should 
be given for all opinions and 
conclusions expressed.



2.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
determine whether separate ratings are 
warranted for the veterans residuals 
of fractures of the left distal tibia 
and fibula, and for his residuals of 
fractures of the metatarsals and distal 
phalanges of the fourth and fifth toes 
of the left foot.  These disorders 
should be evaluated under all 
potentially relevant diagnostic codes.  
The RO should then readjudicate the 
veterans claim of entitlement to a 
total disability rating for 
compensation purposes based on 
unemployability by reason of service-
connected disabilities. 

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and procedural development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
